
	

114 S3002 IS: Vietnam War Veterans Recognition Act
U.S. Senate
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3002
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2016
			Mr. Toomey (for himself and Mr. Donnelly) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 4, United States Code, to encourage the display of the flag of the United States on
			 National Vietnam War Veterans Day.
	
	
		1.Short title
 This Act may be cited as the Vietnam War Veterans Recognition Act.
 2.Display of flag on National Vietnam War Veterans DaySection 6(d) of title 4, United States Code, is amended by inserting National Vietnam War Veterans Day, March 29; after third Monday in February;.
		
